Citation Nr: 1760970	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1. Entitlement to a rating in excess of 50 percent from May 1, 2010 to July 8, 2014; and, to a rating in excess of 70 percent from July 9, 2014, to April 26, 2015, for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

This matter was previously before the Board, most recently in April 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in May 2011 rating decision, the Veteran was granted entitlement to a temporary total rating for his PTSD as a result of a period of hospitalization over 21 days, effective March 18, 2010, to May 1, 2010.  In an October 2014 rating decision, the Veteran was assigned a 50 percent rating for his PTSD, effective May 1, 2010; and assigned a 70 percent rating for his PTSD, effective July 9, 2014.  In a July 2015 rating decision, the Veteran was assigned a 100 percent rating for his PTSD, effective April 27, 2015.  Those decisions do not constitute a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has resulted in total social and occupational impairment.

2.  The Veteran does not have a disability other than PTSD that prevents his from obtaining and maintaining gainful employment.




CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2017).

2. The claim of entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he should have higher ratings for his PTSD as his symptoms are worse than those contemplated by the currently assigned ratings.   

In September 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported chronic anxiety and flashbacks.  He described frequent nightmares and intrusive thoughts during the day.  He elaborated that reports of assault on television, or in movies triggered distress and physiological reactions.  He reported an inability to establish and maintain effective social relationships, as crowds and intimate relationships triggered anxiety, irritability, and hypervigilance among other symptoms.  He reported significant substance abuse in order to quiet his symptoms.  Upon mental status examination, the Veteran's mood was described as anxious and dysphoric.  He was observed to be restless and fidgety with constant leg movement during the interview.  There was no evidence of psychosis and his thought process was logical and organized, with no evidence of auditory hallucinations, although he conceded some in the past.  He reported occasional suicidal ideation with no plan or intent at the time of the examination.  His insight and judgment were noted to be poor.  The VA examiner opined that the Veteran's reported in-service assaults were at least as likely to be a contributing factor in his overall condition.

The record shows the Veteran has received extensive mental health counseling through the VA Medical Center.  At a visit in May 2010, the Veteran reported overall difficulties on some days more than others.  He endorsed symptoms of sleep disturbance and depression.  Upon mental status examination, the Veteran was alert and oriented.  Speech, thought processes, and judgment were normal, and insight was observed to be fair.  His affect was described as constricted.  The Veteran denied suicidal or homicidal ideations, as well as auditory and visual hallucinations.  At a visit in November 2010, the Veteran reported severe anxiety, which was worse in the morning.  He acknowledged on-going difficulties with substance abuse with limited insight into the consequences.  He denied suicidal ideations.  He reported his own mood as "alright."  His behavior was reported as mildly restless.  The Veteran's mental status examination was otherwise noted to be normal.  

In January 2011, the Veteran presented as anxious and disorganized, with obvious impairments in concentration.  He also exhibited obsessive compulsive tendencies.  However, his thought content was otherwise goal oriented with a focus on resolving financial and housing difficulties.  He reported continued sleep disturbances.  At a subsequent visit in January 2011, the Veteran reported on-going nightmares and restlessness, resulting in poor sleep.  Upon mental status examination, he was alert and oriented, and noted to be cooperative with the interviewer.  His grooming and hygiene appeared intact.  Judgment, memory, and speech were all within normal limits; however, his insight into his own on-going substances abuse was described as limited.  In addition, his affect was noted to be anxious, and his behavior was observed to be restless and fidgety.  

At a visit in March 2011, the Veteran reported experiencing panic attacks two to three times a day.  He indicated that he obtained little relief overall from his current medication regime.  Most significantly, he reported auditory and/or visual hallucinations, in the form of conversations with individuals who were not there.  He expressed occasional suicidal ideations, without intent or plan.  At a visit in April 2011, the Veteran reported no real improvement.  He continued to experience significant sleep impairment, primarily due to nightmares and overall restlessness at night.  His mood was noted to be anxious and his behavior was likewise observed to be fidgety and restless during the visit.  The examiner noted the Veteran was overall significantly symptomatic.  In July 2011, the Veteran continued to report anxiety, panic attacks, nightmares, and irritability.  He described his mood as angry, with respect to perceived indifference by people from whom he was seeking help.  Upon mental status examination, his speech was noted to be normal and thought process was logical.  His affect was described as anxious and his behavior was concomitantly observed to be restless and fidgety.  Judgment was noted to be intact and insight was fair. 

In September 2011, the Veteran reported feeling "very depressed" in light of a recent cancer diagnosis.  He stated that he cried a lot and stayed in bed.  He endorsed symptoms of hopelessness and significant anxiety along with significant mood instability.  He reported suicidal ideations with a plan but noted the support of friends and family kept him going.  He described obtaining very little relief from his current medication regime.  Upon mental status examination, his mood was described as depressed.  Affect was observed to be constricted.  However, thought processes were noted to be logical; and, judgment and memory were intact.  He reported on-going suicidal ideations, with a variety of plans, but denied any real intent.  

In October 2011, he reported on-going suicidal ideations with a variety of plans; but, continued to report that family kept him going.  He relayed continuing to experience significant anxiety attacks and nightmares, not improved with the new medication.  His mood was described as depressed with a constricted affect.  At an in-patient evaluation in February 2012, during his cancer treatment, the Veteran reported continued nightmares, as well as general sleep impairment and difficulty with concentration.  He reported that being around other people precipitated feelings of anxiety and panic attacks.  He acknowledged that feelings of depression began prior to his hospitalization for cancer treatment, but had worsened since his admission.  He revealed that he experienced both auditory and visual hallucinations, manifested by visions of individuals who he knew were not there.  He endorsed suicidal ideations.  He reported some paranoid delusions that certain individuals planned to hurt him, as well as occasional confusion as to where he was.  On further evaluation, his behavior was observed to be slightly restless.  His mood was visibly depressed, which the Veteran attributed to his constant pain.  His thought process was linear, but occasionally illogical.  Thought content was documented as positive for the above mentioned auditory and visual hallucinations, as well as occasional suicidal ideations.

In April 2012, the Veteran presented as angry and depressed, with continued sleep impairments which he responded to with self-medication.  He was alert and oriented; however, his affect was noted to be blunted.  He denied suicidal ideations, but reported continuing to experience auditory hallucinations.  Socially, he denied any friends or any real support systems other than one sibling who was supportive.  Over a year later, in December 2013, the Veteran presented with significant depression.  He indicated he rarely left his residence, and frequently resorted to substance abuse in order to sleep, as well as to regulate his mood.  He endorsed more frequent thoughts of suicide, with crying spells a couple of times a month.  He indicated that thoughts of his family continued to prevent him from acting on any suicidal ideations.

In May 2014, the Veteran reported increased symptoms of depression, driven by pending homelessness.  On examination, thought processes were noted to be linear and goal directed.  Thought content was noted for the absence of auditory or visual hallucinations, delusions or paranoia.  The Veteran admitted occasional suicidal ideations, but denied any intent or plan.

In July 2014, the Veteran was afforded another VA examination.  At the time, he had obtained a more stable housing situation.  However, he continued to report few to no social activities or hobbies.  The Veteran reported some verbal altercations, but otherwise denied behavioral or legal trouble.  He reported at least bi-monthly thoughts of suicide with a plan but no real intent.  He elaborated that when he had those thoughts, he drank or used illegal substances to quiet them.  He denied persistent visual or auditory hallucinations, but admitted to occasional visual hallucinations, manifested by shadows of people that weren't there.  Upon mental status examination, the Veteran's mood was anxious and there were obvious impairments in personal hygiene and/or grooming.  Thought process and content were documented as normal, and the Veteran was documented as future-oriented.  Language was noted to be normal; however, speech and response time was slowed.  The examiner confirmed the diagnosis of PTSD. 

The Board finds that the Veteran is entitled to a 100 percent rating for PTSD for the entire period on appeal.  In this regard, the Veteran's PTSD more nearly approximated total occupational and social impairment.  The Veteran's mental health treatment providers reported that the Veteran had significant difficulty with establishing and maintaining social relationships; and, that being around people triggered panic attacks.  He also reported consistent sleep impairment resulting in day-time sleepiness.  The Veteran was noted to have on-going anxiety and significant disturbances in concentration.  The Veteran experienced very significant social isolation as the Veteran did not appear to have any social relationships with persons outside his family.  The Veteran has also been reported to have difficulty with the activities of daily living, specifically his ability to maintain grooming and hygiene.  In addition, the Veteran reported a history of visual and auditory hallucinations and repeated suicidal ideation.  The Board finds the opinions from the Veteran's VA treatment providers to be very probative as they see the Veteran regularly and are familiar with his mental status and limitations resulting from his PTSD.  Further, while there is some indication from the record that the Veteran's symptoms wax and wane, it is usually the result in compliance with medication and is rarely sustained.  Therefore, the Board finds that the overall disability picture more accurately reflects that the Veteran's social and occupational impairment is total and a 100 percent rating for PTSD is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See, Mauerhan v. Principi, 16 Vet. App. at 442.  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all of the specific symptoms listed for a 100 percent rating are not manifested.


Entitlement to TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedule 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD for the entire period on appeal.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for the entire period on appeal.


ORDER

Entitlement to a 100 percent rating for PTSD for the entire period on appeal is granted.

Entitlement to TDIU is moot and is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


